DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-15, 18-19, 21-22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US Patent 6,431,066; hereinafter Perez) and further in view of Mayr et al. (US Publication 2013/0071647; hereinafter Mayr).
With regards to claims 19 and 22, Perez teaches an inking arrangement (3; FIG. 1) and its method comprising: an anilox roller (15), and a doctor blade (5 or 7; FIG. 2; col. 1, lines 3-8) for contact with the anilox roller (col. 4, lines 15-22), the doctor blade comprising a flat, elongate base element, which, along a longitudinal region of the doctor blade adapted for contact with the anilox roller (col. 4, lines 32-45; FIG. 2 and 3a-d), is provided with a coating (43a-d; FIG. 3a-d).
However, Perez is silent regarding the coating comprising a metal matrix and at least 65 % by weight of at least two ceramics, the at least two ceramics including: chromium carbide; and tungsten carbide.
Mayr teaches a method of improving a doctor blade coating ([0003]).  Mayr further teaches the coating (12, [0028]) comprising a metal matrix ([0034]) and at least 65% by weight ([0034]) of at least two ceramics ([0035]), the at least two ceramics including: chromium carbide; and tungsten carbide ([0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the coating as taught by Perez with the coating as taught by Mayr to have improved wear resistance of the doctor blade ([0016]; Mayr).
However, Mayr is silent regarding the at least two ceramics including: chromium carbide in an amount of 10% to 65 % by weight of the coating; and tungsten carbide in an amount of 25% to 85% by weight of the coating.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, finding the optimum range/ratio of the percentage of each ceramic is merely “carrying forward of an original patented conception involving only change of proportions by substantially the same means”.  Thus, changing the specific range of each type of ceramic as taught by Mayr would involve only routine skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the range/ratio of the carbide as taught by Mayr for the coating of the doctor blade of Perez, as combined with Mayr, to provide an improved wear resistance to the blade ([0018]; Mayr) as originally intended.
With regards to claims 1 and 24, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 and the method according to claim 22, respectively, wherein the coating has a thickness of 15 to 60 µm ([0022]; Mayr).
With regards to claim 10, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the coating comprises at least 5 % by weight of the metal matrix ([0034]; Mayr).
With regards to claim 11, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the metal matrix comprises at least one of nickel, cobalt or chromium ([0034]; Mayr).
With regards to claim 12, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the coating comprises 70 to 90 % by weight of the at least two ceramics ([0034]; Mayr).
With regards to claim 13, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the coating has a thickness of 30 to 40 µm ([0022]; Mayr).
With regards to claim 14, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the flat, elongate base element is a steel strip (“steel band”; col. 3, lines 12-15; Perez).
With regards to claim 15, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the flat, elongate base element has a thickness of 0.1 to 0.25 mm (“0.05 to about 0.25 mm”; col. 3, lines 12-15; Perez).
With regards to claim 18, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19 wherein the anilox roller (15) has a surface layer of a ceramic material (col. 3, lines 3-5; Perez).
With regards to claim 21, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19, wherein the flat, elongate base element has a thickness of less than 0.3 mm (col. 3, lines 12-15; Perez).
With regards to claim 25, Perez, as combined with Mayr, teaches the method according to claim 22, wherein the coating has a thickness of 30 to 40 pm ([0022]; Mayr).
With regards to claim 26, Perez, as combined with Mayr, teaches the method according to claim 22, wherein the coating is provided by high velocity oxygen fuel spraying ([0011]; Mayr).
With regards to claim 27, Perez, as combined with Mayr, teaches the method according to claim 22, wherein a surface of the anilox roller includes a ceramic material having chromium oxide as a main component (Perez, col. 5, first table specifying the anilox roll being from Prax-air; see PraxAir data sheet).
With regards to claim 28, Perez, as combined with Mayr, teaches the inking arrangement according to claim 18, wherein the ceramic material includes chromium oxide as a main component (Perez, col. 5, first table specifying the anilox roll being from Prax-air; see PraxAir data sheet).
With regards to claim 29, Perez, as combined with Mayr, teaches the inking arrangement according to claim 19, wherein the coating is provided by high velocity oxygen fuel spraying ([0011]; Mayr).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US Patent 6,431,066; hereinafter Perez) and further in view of Mayr et al. (US Publication 2013/0071647; hereinafter Mayr), and further in view of Fantoni et al. (US Publication 2008/0127495).
With regards to claim 16, Perez, as combined with Mayr, teaches doctor blade according to claim 1, adapted for contact the anilox roller (inking roller 15), can have a rectangular (FIG. 3a) or bevel structure (FIG. 3b; col. 4, lines 32-38).
However, Perez, as modified by Mayr, is silent regarding having a rounded cross-section along the longitudinal region of the doctor blade adapted for contact with said anilox roller.
Fantoni teaches a method of making a doctor blade with the contact edge having several known profiles including rectangular (FIG. 1a), bevel (FIG. 1e), rounded (FIG. 1b), and lamella profile (FIG. 1c and 1d; [0009-0014]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the coating of Perez, as combined with Mayr, to have a contact edge having other profiles (as taught by Fantoni) including rounded edges to find the most advantageous profile ([0009]; Fantoni) to maximize the wiping of the ink and prolonging the life of the blade and its respective roller.
With regards to claim 17, Perez, as combined with Mayr and Fantoni, teaches the doctor blade according to claim 16, wherein the rounded cross-section (rounded portion as taught by Fantoni to the coating of Perez, as modified by Mayr) has a diameter of 10 to 50 µm (the coating of Perez, as modified by Mayr, has a thickness of 0.15-300 µm ([0022]; Mayr), thus, the rounded cross section would have a diameter of 300 µm or less (i.e. rounded top right corner (FIG. 3b of Perez) of the coating can have a radius up to its thickness)).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US Patent 6,431,066; hereinafter Perez) and further in view of Mayr et al. (US Publication 2013/0071647; hereinafter Mayr), and further in view of Conn et al. (US Publication 2008/0023168; hereinafter Conn).
With regards to claim 31, Perez, as combined with Mayr, teaches the method according to claim 22.  However, Perez, as combined with Mayr, is silent regarding the method further comprising determining that a respective size of all surface defects at the longitudinal region is less than 20 µm.
Conn teaches a method of forming a doctor blade with a highly smooth surface (abstract), comprising determining that a respective size of all surface defects at the longitudinal region is less than 20 µm ([0012-0016, 0036, 0038, 0039, 0043], surface has an Ra (surface roughness profile) of less than about 7 µ-in (equivalent to .018 µm)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the method of surface treatment of the doctor blade as taught by Conn to the method as taught by Perez, as combined with Mayr, to improve the blade’s performance of removing material as originally intended ([0004, 0036, 0039]; Conn).
With regards to claim 32, Perez, as combined with Mayr and Conn, teaches the method according to claim 31, wherein determining the respective size of all surface defects is performed by microscopic imaging ([0053-0055]; Conn). 

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 

With respect to the remarks on pages 5-8, Applicant argues that the proposed combination would not increase wear resistance of the doctor blade of Perez, it would, in fact, decrease its wear resistance.  For instance, a doctor blade with a coating having 60 wt% AL2O3 and 40 wt% ZrO2 as disclosed in Perez displays a lower pin wear coefficient than a pin wear coefficient of a doctor blade with a coating having 73 wt% WC , 20 wt% CrC and 7wt% NI (within the ranges recited in the independent claims 19 and 22).  Accordingly, the motivation for combining Mayr with Perez stated in the Final OA is not achieved, as wear resistance of such a combination would decrease the wear resistance of the doctor blade of Perez, not increase it. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Perez is Mayr is to improve wear resistance of the doctor blade ([0016]; Mayr).  Specifically, Mayr teaches the materials ([0019-0020]) usable in the ceramic coating for the doctor blade that is expected to improve the wear resistance of such blade including a combination of WC (tungsten carbide) and CrC (chromium carbide; [0020]).  Because the materials combination of the claimed invention is within the scope disclosed by Mayr, it is predictable that the coating material would provide improved wear resistance ([0016]; Mayr).  It is further noted that Applicant’s analysis of the material of Al2O3 and ZrO2 is based solely on the teaching of Perez, not the combination of Perez and Mayr.  Thus, Perez, as modified by the teaching of Mayr, would lead one of ordinary skill in the art to achieve the invention as claimed.

With respect to the remarks on page 8, Applicant argues that Mayr is not concerned with counter-surface wear or printing quality, only with improved wear of a doctor blade, as is the stated, though improper, motivation for combining Mayr with Perez.  In other words, the Final OA relies on one motivation as a basis for combining Mayr and Perez, and another motivation for conducting routing experimentation to arrive at the claimed material content ranges.  Such an approach relies on impermissible hindsight.
The Examiner respectfully disagrees with Applicant’s argument because Perez, as modified by Mayr, does teach the claimed invention. As presented above and the previous Final Office Action, the motivation to combine the teaching of Mayr to Perez is to improve wear resistance ([0016]; Mayr).  Further modification of Perez and May by discovering the optimum ratio of the mixture of carbide (i.e. WC and CrC) is within the scope of one of ordinary skill in the art with reasonable expectation of having the same improvement of wear resistance.  No alternate motivations were given as alleged by Applicant.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this particular case, replacing the coating as taught by Perez with the coating as taught by Mayr to have improved wear resistance of the doctor blade ([0016]; Mayr) would not be a complicated process to one of ordinary skill in the art.  Because Mayr teaches the coating can be a combination of carbides of WC and CrC without specifying the exact weight composition, it would have been obvious to one of ordinary skill in the art to find the optimum amount of each to use in the coating.  Therefore, one of ordinary skill in the art would achieve the claimed invention based on the teaching of Perez and Mayr.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853